DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
This action is responsive to claims filed 1/19/2021. Claims 1-15 are pending.

Claim Objections
The objections to the claims are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 11 recites a computing device comprising a memory and a controller.
Looking at the Specifications, 0010 defines a controller as an element that “may include hardware, software, firmware, or a combination thereof”. Hence, Applicant appears to evoke interpretations of the controller being a strictly software (e.g., software or firmware) element.
Looking at the Specifications, 0029, Applicant states that “memory device … may be … a memory maintained by a server from which the installation package can be downloaded and installed”, hence, appearing to evoke software or transitory memory, i.e., memory as signals transmissible via networks. Although non-transitory memory is evoked in 0028, and elsewhere, “non-volatile memory” is evoked throughout, e.g., 0010, 0012, the explicit use of qualifiers “non-volatile”, “non-transitory” seems 
Hence, claim 11 and its dependent claims are rejected for being directed to software absent hardware components. Applicant is advised to amend to include any of acknowledged hardware components (e.g., processor, non-transitory memory, etc.) in order to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



    PNG
    media_image1.png
    401
    408
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    283
    406
    media_image2.png
    Greyscale

Fig. 1 (KZfrew): 18:30, 18:49 Downloading and opening preconfigured split files via LiveSplit

    PNG
    media_image3.png
    241
    319
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    398
    396
    media_image4.png
    Greyscale

Fig. 2 (KZfrew): 22:55, 22:59: Saving modified splits

    PNG
    media_image5.png
    707
    1222
    media_image5.png
    Greyscale

Fig. 3 (KZfrew): 27:08: Integration of speed run timer with video feed

    PNG
    media_image6.png
    554
    424
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    367
    289
    media_image7.png
    Greyscale

Fig.4: 27:51 (KZfrew): Layout settings showing customization of display properties
Fig.5 (KZfrew): 28:17: Opening preconfigured graphical layouts from file


    PNG
    media_image8.png
    386
    516
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    310
    433
    media_image9.png
    Greyscale

Fig.6 (SmallAnt): 10:30: text inputs for custom comparisons or importing custom comparisons from file
Fig.7 (SmallAnt): 7:05: Customizing interface colors


    PNG
    media_image10.png
    137
    244
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    132
    279
    media_image11.png
    Greyscale

Fig.8 (SmallAnt): 9:35, 9:43: Personal Best countdown timer

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over KZfrew ("(Tutorial) San Andreas: Speedrun / LiveSplit Setup", published 1/14/2018) in view of SmallAnt ("How to Set Up a Speedrun Timer (LiveSplit Tutorial)", published 11/14/2018) in view of Bhatt (US 20110119609 A1).

Regarding claim 1, KZfrew discloses: a system comprising:
a non-volatile memory (figs.1, 2, 5 all show interaction with non-volatile file system memory) ;
a controller, communicatively coupled to the non-volatile memory (figs.1, 2, 5: processor interaction with memory):
receive a video stream, originating from a host computer wherein the video stream has a resolution (fig.3 shows a video game video stream originating from the host computer having a preset resolution);
receive a set of customizable display characteristics corresponding to an onscreen display timer (fig.4 shows reception of customizable display characteristics related to a speed run timer, e.g., color, font);
receive a set of customizable non-display characteristics corresponding to an onscreen display timer (fig.1: receiving customized splits for the timer);
compose the onscreen display timer based on the set of customizable display characteristics and the set of customizable non-display characteristics (fig.3 shows final composition based on various customizations);
store the onscreen display timer in the non-volatile memory (fig.5 shows storage of customizations in non-volatile file system);
start the onscreen display timer based at least in part on the set of customizable non-display characteristics (fig.3 shows initiation of the timer based on the various split characteristics);
render the onscreen display timer on a display within the monitor, wherein the rendering comprises updating the onscreen display timer based on the set of customizable display (fig.3: rendering and updating time values (e.g., split, total) of the onscreen display timer, the rendering and display based on the specified colors, font, layout, etc. settings).
KZfrew does not expressly disclose: wherein the controller is inclusive to a monitor; wherein the set of customizable non-display characteristics comprises time-based values; scale the onscreen display timer based on the resolution.
SmallAnt discloses: wherein the set of customizable non-display characteristics comprises time-based values (fig.6: receiving either via direct input or file customized comparisons for comparing achieved split times).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of KZfrew by incorporating comparison importation feature of SmallAnt. Both concern the exposition of the LiveSplit speedrun program, and the incorporation would, according to SmallAnt, to allow the speed runner to compare his runs to a variety of split timings including world record runs during the course of the run (9:48-10:25), hence improving user feedback data.
KZfrew modified by SmallAnt does not disclose: wherein the controller is inclusive to a monitor; scale the onscreen display timer based on the resolution.
Bhatt discloses: wherein the controller is inclusive to a monitor (fig.7, 0038: laptops, PDA’s are known hardware configurations where a controller is inclusive to a monitor); scale the onscreen display timer based on the resolution (fig.1-2, 0026: a secondary element, such as the timer of KZfrew, is scaled in relation to the vertical resolution of a primary display element, such as the screen of KZfrew fig.3).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of KZfrew modified by SmallAnt by incorporating the hardware configurations and the interface scaling technique of Bhatt. Both concern the art of GUI’s, and the incorporation would 

Regarding claim 2, KZfrew modified by SmallAnt modified by Bhatt disclose the system of claim 1, as described above. SmallAnt further discloses: wherein the customizable display characteristics comprise a color value, a location, and an alpha channel value (fig.7 shows customization of color value, alpha transparency, and location (i.e., location of customization, e.g., background) for a particular location)

Regarding claim 3, KZfrew modified by SmallAnt modified by Bhatt disclose the system of claim 2, as described above. KZfrew modified by SmallAnt modified by Bhatt further discloses: wherein the set of customizable non-display characteristics comprise timer information (KZfrew fig.2, SmallAnt fig.6).  

Regarding claim 4, KZfrew modified by SmallAnt modified by Bhatt disclose the system of claim 3, as described above. KZfrew modified by SmallAnt modified by Bhatt further discloses: wherein the timer information comprises a countdown timer and a speedrun timer (SmallAnt fig.8 shows a countdown timer for a comparison split; KZfrew fig.3 shows main speedrun timer).

Regarding claim 5, KZfrew modified by SmallAnt modified by Bhatt disclose the system of claim 1, as described above. KZfrew modified by SmallAnt modified by Bhatt further discloses: wherein the customizable non-display characteristics comprise an indication wherein the indication remains non-rendered until the onscreen display timer stops (SmallAnt fig.8 shows coloration applied to an onscreen 

Regarding claim 6, KZfrew discloses: a method comprising:
receiving a video stream, originating from a host computer wherein the video stream has a resolution (fig.3 shows a video game video stream originating from the same host computer having a preset resolution);
receiving a set of customizable display characteristics corresponding to an onscreen display timer (fig.4 shows reception of customizable display characteristics related to a speed run timer, e.g., color, font);
receiving a set of customizable non-display characteristics corresponding to an onscreen display timer (fig.1: receiving customized splits for the timer),
composing the onscreen display timer by a controller based on the set of customizable display characteristics and the set of customizable non-display characteristics (fig.3 shows final composition based on various customizations);
starting the onscreen display timer based at least in part on the set of customizable non-display characteristics (fig.3 shows initiation of the timer based on the various split characteristics);
rendering the onscreen display timer on a display within the monitor, wherein the rendering comprises updating a visual representation of the onscreen display timer based on the set of customizable display characteristics (fig.3: rendering and updating time values (e.g., split, total) of the onscreen display timer based on various display customizations) and a content corresponding to the set of customizable non-display characteristics (fig.3: rendering timings corresponding to the splits); and
updating the onscreen display timer on the display, responsive to an indication corresponding to the set of customizable non-display characteristics (fig.3: updating the timer responsive to user input split indications, timer start stop, etc.).
KZfrew does not expressly disclose: wherein the controller is inclusive to a monitor; wherein the set of customizable non-display characteristics comprises time-based values; scale the onscreen display timer based on the resolution.
SmallAnt discloses: wherein the set of customizable non-display characteristics comprises time-based values (fig.6: receiving either via direct input or file customized comparisons for comparing achieved split times).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of KZfrew by incorporating comparison importation feature of SmallAnt. Both concern the exposition of the LiveSplit speed run program, and the incorporation would, according to SmallAnt, to allow the speed runner to compare his runs to a variety of split timings including world record runs during the course of the run (9:48-10:25), hence improving feedback data.
KZfrew modified by SmallAnt does not disclose: wherein the controller is inclusive to a monitor; scale the onscreen display timer based on the resolution.
Bhatt discloses: wherein the controller is inclusive to a monitor (fig.7, 0038: laptops, PDA’s are known hardware configurations where a controller is inclusive to a monitor); scale the onscreen display timer based on the resolution (fig.1-2, 0026).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of KZfrew modified by SmallAnt by incorporating the hardware configurations and the interface scaling technique of Bhatt. Both concern the art of GUI’s, and the incorporation would have improved the availability of the method by allowing implementation in a variety of hardware 

	Regarding claim 10, KZfrew modified by SmallAnt discloses the method of claim 6, as described above. KZfrew modified by SmallAnt further discloses: wherein the content remains non-rendered until the onscreen timer stops (SmallAnt fig.8 shows coloration applied to an onscreen timer after the countdown comparison timer stops, hence, the formatted display of the final split difference between the customized comparisons and the current run constitutes a non-display type content that remains unrendered until the onscreen timer stops and the split is finalized, these customization indications being based on the non-display characteristics of the comparison split time values).

	Claims 7-9 disclose methods corresponding to the system claims of 1-5 and are hence rejected under the same rationale.

	Claims 11-15 disclose devices corresponding to the system claims of 6-10 and are hence rejected under the same rationale.

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding representative claim 1, the art of record (Linkus) does not disclose the newly added limitations directed to the receiving of a video stream from a host computer having a resolution, and scaling the on screen display timer based on the resolution.
Barraclough is directed to a technique for an intuitive interaction between two points in a video conferencing system, a processor of which is used to process signals related to movement and to transmit to the other end of the system to affect a change of camera viewpoint. Barraclough is too dissimilar in function and inventive purpose and would not have been obvious at the time of inventions to combine with Linkus.
Furthermore, Barraclough does not disclose the newly added amendments.
Applicant’s arguments have been fully considered but are moot in view of the new art being applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143